Exhibit 10.35

AMENDMENT NO. 2

TO THE

IGLOO HOLDINGS CORPORATION

2010 STOCK INCENTIVE PLAN

This Amendment No. 2 (the “Amendment”) to the Igloo Holdings Corporation 2010
Stock Incentive Plan, as amended on September 15, 2010 (the “Plan”), is made
effective as of this 5th day of January 2011.

WHEREAS, Igloo Holdings Corporation (the “Company”) maintains the Plan; and

WHEREAS, pursuant to Section 17 of the Plan, the Plan may be amended by the
Company’s Board of Directors (the “Board”); and

WHEREAS, the Board believes it to be in the best interests of the Company to
amend the Plan to increase the number of shares that may be issued to
participants in the Plan in connection with awards granted thereunder.

NOW, THEREFORE, the Plan is hereby amended by striking the number “108,317,501”
from the first sentence of Section 4(a) of the Plan and replacing it with the
number “135,396,876”.

Except as modified by this Amendment, all of the terms and conditions of the
Plan shall remain valid and in full force and effect.

*        *        *

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of the Company,
has executed this instrument as of the 5th day of January 2011, on behalf of the
Board.

 

IGLOO HOLDINGS CORPORATION By:  

/s/ Vincent A. Chippari

Name:   Vincent A. Chippari Title:   Treasurer

[Signature Page to Amendment 2 to Stock Incentive Plan]